DETAILED ACTION	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Status of Application

	This is a Final Action in response to a communication filed on June 6, 2021 relating to U.S. Patent Application No. 16/359,815 filed on March 20, 2019.  No claims have been amended or cancelled. Claims 1 – 20 are pending and have been examined.

Response to Arguments 

Applicant’s Remarks filed on June 6, 2021 have been fully considered.
With respect to the Section 112 rejections, Applicant asserts that the term “substantially matches” is sufficiently definite and cites to paragraph 41 as providing for different time thresholds to accomplish claimed results. (Remarks, p. 7). Examiner respectfully disagrees. Although (per the example in specification paragraph 41) the time duration to reach a user’s inputted target score in 6 months would not include suggestions for a scenario that achieves the target score in 26 months, the time duration that would “sufficiently match” the target time duration inputted by the user is not sufficiently defined. The Section 112(b) rejection is maintained.
With respect to the Section 10 3 rejection, Applicant asserts that the cited references, alone or in combination, do not teach or suggest the target credit scores and Wasser does not result in generating action items that if followed would achieve a target score in a target time duration and instead allow a user to determine a consumer’s credit score at a time in the past. (Remarks, pp. 8-10). Examiner respectfully disagrees. A consumer’s credit score is based on a consumer’s past actions and therefor is an indication of the consumer’s credit based on a time in the past. Celano discloses generating action items to improve credit score. Wasser discloses displaying and adjusting credit score thresholds and goals for a consumer’s credit score. The slider based user interaction element of Wasser (Fig. 2A) allows a user to adjust the time period in order to view the variation in credit score for thresholds and credit score goals set by the consumer. It would be obvious for Celano in generating action items to improve a consumer’s credit score to include a step for determining the variation in a consumer’s credit score over a period of time so as to guage the effectiveness of the action items in improving the consumer’s credit score. The Section 103 rejection is maintained.
With respect to the Section 101 rejection, Applicant asserts that the claimed subject matter is not related to a method for mitigating risk. (Remarks, p. 14). Examiner respectfully disagrees. An application which assists a user in improving his credit score and thereby improve credit risk is mitigation of risk. Applicant further refers to the Berkheimer decision as requiring support with respect to the Examiner’s assertion. (Remarks, p. 15).  The requirements of Berkheimer have been fulfilled. Since there are no additional elements in the claim that would be considered significantly more, the analysis 
	Applicant also asserts that the claimed method and systems provide a practical approach and improved technical functionality to the user interface of a computing system and the claimed computing features. (Remarks, p. 15). Examiner respectfully disagrees. The graphical user interface recited in Claim 1 is recited at a high level of generality and is being used as a tool to implement the abstract idea. Further, the recited features are an improvement to a business method, not a technical improvement as contemplated by the 2019 PEG such as an improvement to the functioning of a computer or technology. The Section 101 rejection is maintained.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 10 are directed to a method. Claims 11 – 15 are directed to system. Claims 16 - 20 are directed to a computer program product comprising a non-transitory machine-readable medium storing instructions. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a computer-implemented method comprising: determining an entity's credit score, the entity's credit score being based on a set of weighted score factors; receiving a target credit score and a target time duration for achieving the target credit score; generating, for display on a graphical user interface of a computing device, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions that can be taken to achieve the target credit score by a suggested time duration associated with the target time duration, the one or more actions being associated with at least one of the weighted score factors. The abstract idea recited in claim 1 is the underlined portion of the claim shown above. The abstract idea recites determining a credit score and an action plan to achieve a target credit score in a target time duration which amounts to fundamental economic practices of mitigating risk and commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claims 11 and 16 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recited a computer-implemented method comprising: determining an entity's credit score, the entity's credit score being based on a set of weighted score factors; receiving a target credit score and a target time duration for achieving the target credit score; generating, for display on a graphical user interface of a computing device, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions that can be taken to achieve the target credit score by a suggested time duration associated with the target time duration, the one or more actions being associated with at least one of the weighted score factors. The additional elements recited in the claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 12 and 173 (suggested time duration substantially matches target time duration), Claims 3, 13 and 18 (suggested time duration is shorter than the target time duration), Claims 4, 14 and 19 (suggested time duration is longer than the target time duration), Claims 5, 15 and 20 (less desirable target credit score than the target credit score is suggested), Claim 6 (more desirable target credit score than the target credit score is suggested), Claim 7 (different target credit score than the target credit score is suggested), Claim 8 (planning statement dependent on credit score meeting a predetermined threshold), Claim 9 (planning statement dependent on credit score being within a range of acceptable scores) and Claim 10 (action items include suggestions about improving credit score based on analysis of credit bureau data) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially matches" in claims 2, 12 and 17 is a relative term which renders the claims indefinite.  The term "substantially matches" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination the term “substantially matches” will be interpreted as “matches”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 8 – 9,  11 – 13, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatenable over Celano et al., US 2007/0112668 A1, (“Celano”), in view of Wasser et al., US 9,830,646 B1, (“Wasser”).

Claim 1:
Celano teaches:
A computer-implemented method comprising: determining an entity's credit score, the entity's credit score being based on a set of weighted score factors; (See Celano, Par. 10 (The present invention, Interactive Credit Report Educational and Counseling System, (ICRECS) may download a credit report data file from a Credit Reporting Agency, (CRA) database which contains data records collected from lenders and various court systems regarding a consumer. components. The composition of these data records and their translation into a human readable format is what is referred to as a "credit report". The characterization of consumer credit data by ICRECS may include the quantification of the factors that influence a score, going beyond an advanced credit report. The characterization of the consumer's credit information may also include the disclosure of future conditional factors, or Alerts, that may change a score and provide guidance for improving a credit score.))


generating, for display on  a graphical user interface of a computing device, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions that can be taken to achieve the target credit score by a suggested time duration associated with the target time duration, the one or more actions being associated with at least one of the weighted score factors.  (See Celano, Par. 11 (of generating an action plan. The action plan may be generated utilizing the information provided through the characterization (analysis and assessment) of the consumer's credit information. Thus, the action plan may suggest positive behaviors to build a strategy from which a consumer may work towards long term creditworthiness.), Pars. 21, 173 (Fig. 5, Within the information panel, 11, a consumer may move a sliding bar, 13 and review the characteristics of that
score at 14.), Pars. 28-32, 186-187 (Figs. 12-16 – various Action Plans for the consumer.))

Celano does not expressly teach, however, Wasser teaches:
receiving a target credit score and a target time duration for achieving the target credit score; (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit
score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Celano and Wasser teach each and every element of claim 1 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration substantially matches the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit
score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Celano and Wasser teach each and every element of claim 1 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration is shorter than the target time duration, in response to determining that the target credit score is achievable in a shorter timeframe than the target time duration.  (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Celano and Wasser teach each and every element of claim 1 above.
Celano further teaches:
generating the at least one of the planning statement or the set of action items is dependent on the entity's credit score meeting a predetermined threshold. (See Celano, Par. 119 (Utilizing T6, output of the analysis and assessment utilized to generate the action plan may further allow the ICRECS to provide assessment of positive opportunities and uses the formerly computed T6X variable to select the
previous tier that represents the next opportunity for improvement. To assess the positive opportunity for trigger T6, the following steps are performed by CRIE. If T6X's value is No Trades=You have no credit yet, then the next positive opportunity counseling verbiage (T6POCV) is: "You should apply for specialty retail store or department store credit cards. This is often the easiest credit to get when you don't already have credit." IfT6X's value is Zero=You have credit but aren't using it, then the next positive opportunity counseling verbiage (T6POCV) is: "If you have a retail and an bankcard you should charge a small amount
periodically on each and pay the bill in full each month." If T6X's value is l=You have credit but are only using one trade, then the next positive opportunity counseling verbiage (T6POCV) is: "If you have a retail and bankcard you should
charge a small amount periodically on one of these and pay the bill in full each month." If T6X's value is more than l=You have credit and have balances on X trades, then the next positive opportunity counseling verbiage (T6POCV) is:
"Several of your trades show open balances. It is in your best interest to limit trades with balances to a number that you can manage but to use a few trades periodically to demonstrate your ability to manage your credit."), Par. 130 (The output of the analysis and assessment utilized to generate the action plan may further allow the ICRECS to provide assessment of negative opportunities and may use the formerly computed T7X variable to select the next tier that represents the next opportunity for deterioration. To assess the negative opportunity for trigger T7, the following steps are performed by CRIE. If TIX's value is between
20.01 and 40%, then the next negative opportunity is: "If your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2." It will be assigned to the trigger T7. If T7X's value is between 40.01 and 60%, then the nextnegative opportunity is: "If your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2." It will be assigned to the trigger T7. If T7X's value is between 60.01 and 75%, then the next negative opportunity is: "If
your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2. This would have a significant impact to your score and would possibly affect how lenders view an application for credit." It will be assigned to the trigger T7. If T7X's value is 75.01 to 90%, then the next negative opportunity is: "If your revolving balances increased by AMOUNT your utilization would increase by Y %. As a result your score would decrease by D2 and you would have lost the maximum amount of points for this variable. This would have a significant impact to your score and would possibly affect how lenders view an application for credit." It will be assigned to the trigger T7.), Fig. 5:

    PNG
    media_image1.png
    946
    1158
    media_image1.png
    Greyscale

	Wasser discloses and provides further evidence of the limitations of Claim 8 (See Abstract, Col. 16, lines 5-16, Fig. 6D).

Claim 9:
Celano and Wasser teach each and every element of claim 1 above.
Celano further teaches:
generating the at least one of the planning statement or the set of action items is dependent on the target credit score being within a range of acceptable scores in relation to the entity's credit score. (See Celano, Fig. 5:

    PNG
    media_image1.png
    946
    1158
    media_image1.png
    Greyscale

Wasser discloses and provides further evidence of the limitations of Claim 9 (See Abstract, Col. 15, lines 31-39, Fig. 6A).

Claim 11:
Celano teaches:
A system comprising: at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (27Attorney Docket No.: 35006-801001USSee Celano, Par. 40 (The Interactive Credit Report Educational and Counseling System, (ICRECS), software contains various computer readable sets of instructions/commands providing hierarchical, logical instruction/command execution sequences that allow ICRECS to perform its credit education and counseling functions. Thus, the computer readable commands provide for the execution of specific functions by the computing system to allow ICRECS to perform its capabilitiesConsumer Number: 76615.))

determining an entity's credit score, the entity's credit score being based on a set of weighted score factors; (See Celano, Par. 10 (ICRECS may download a credit report data file from a Credit Reporting Agency, (CRA) database which contains data records collected from lenders and various court systems regarding a consumer. components. The composition of these data records and their translation into a human readable format is what is referred to as a "credit report". The characterization of consumer credit data by ICRECS may include the quantification of the factors that influence a score, going beyond an advanced credit report. The characterization of the consumer's credit information may also include the disclosure of future conditional factors, or Alerts, that may change a score and provide guidance for improving a credit score.))

generating, for display on a  graphical user interface of a computing device, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions that can be taken to achieve the target credit score by a suggested time duration associated with the 26Attorney Docket No.: 35006-801001US Consumer Number: 76615 target time duration, the one or more actions being associated with at least one of the weighted score factors. (See Celano, Par. 11 (of generating an action plan. The action plan may be generated utilizing the information provided through the characterization (analysis and assessment) of the consumer's credit information. Thus, the action plan may suggest positive behaviors to build a strategy from which a consumer may work towards long term creditworthiness.), Pars. 21, 173 (Fig. 5, Within the information panel, 11, a consumer may move a sliding bar, 13 and review the characteristics of that
score at 14.), Pars. 28-32, 186-187 (Figs. 12-16 – various Action Plans for the consumer.))

Celano does not expressly teach, however, Wasser teaches:
receiving a target credit score and a target time duration for achieving the target credit score; (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit
score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration substantially matches the target time duration.  (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit
score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration is shorter than the target time duration, in response to determining that the target credit score is achievable in a shorter timeframe than the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Celano teaches:
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:  (27Attorney Docket No.: 35006-801001USSee Celano, Par. 40 (The Interactive Credit Report Educational and Counseling System, (ICRECS), software contains various computer readable sets of instructions/commands providing hierarchical, logical instruction/command execution sequences that allow ICRECS to perform its credit education and counseling functions. Thus, the computer readable commands provide for the execution of specific functions by the computing system to allow ICRECS to perform its capabilitiesConsumer Number: 76615.))

determining an entity's credit score, the entity's credit score being based on a set of weighted score factors; (See Celano, Par. 10 (ICRECS may download a credit report data file from a Credit Reporting Agency, (CRA) database which contains data records collected from lenders and various court systems regarding a consumer. components. The composition of these data records and their translation into a human readable format is what is referred to as a "credit report". The characterization of consumer credit data by ICRECS may include the quantification of the factors that influence a score, going beyond an advanced credit report. The characterization of the consumer's credit information may also include the disclosure of future conditional factors, or Alerts, that may change a score and provide guidance for improving a credit score.))

generating, for display on a graphical user interface of a computing device, at least one of a planning statement or a set of action items based on an analysis of at least the entity's credit score in view of the target credit score and the target time duration, one or more action items in the set of action items representing one or more actions that can be taken to achieve the target credit score by a suggested time duration associated with the target time duration, the one or more actions being associated with at least one of the weighted score factors. (See Celano, Par. 11 (of generating an action plan. The action plan may be generated utilizing the information provided through the characterization (analysis and assessment) of the consumer's credit information. Thus, the action plan may suggest positive behaviors to build a strategy from which a consumer may work towards long term creditworthiness.), Pars. 21, 173 (Fig. 5, Within the information panel, 11, a consumer may move a sliding bar, 13 and review the characteristics of that
score at 14.), Pars. 28-32, 186-187 (Figs. 12-16 – various Action Plans for the consumer.))

Celano does not expressly teach, however, Wasser teaches:
receiving a target credit score and a target time duration for achieving the target credit score; (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit
score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration substantially matches the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit
score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Wasser teaches:
the suggested time duration is shorter than the target time duration, in response to determining that the target credit score is achievable in a shorter timeframe than the target time duration. (See Wasser, Col. 5, lines 6-14 (Fig. 2A, A credit score goal may be updated in response to the user touching the credit score goal line or number, and while still touching, dragging the credit score goal line or number up or down the line graph. When the user stops dragging or ends the touching interaction, a credit score goal for the consumer corresponding to the credit score goal line may be automatically updated based on the position of the credit score goal line at the end of the touch interaction.), Col. 8, lines 64-67 (The line graph 201 may also present one or more view configuration options, such as a slider-based user interaction element to change the range of the period of time (e.g. from 3 months up to 12 months), Col. 9, lines 10-14 (In other embodiments, more than two credit score thresholds (for example, several different credit score goal milestones and/or several different credit score warnings) may be displayed and/or editable by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano discussed above, a step  a to receive a target score and a target time duration for achieving the target credit score, as taught by Wasser. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. It would have been obvious for Celano in his systems and methods to receive a target score and a target time duration for achieving the target credit score so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance and Wasser’s step to receive a target score and a target time duration for achieving the target credit score, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 4 -7, 10, 14 – 15 and 19 – 20  are rejected under 35 U.S.C. 103 as being unpatenable over Celano et al., US 2007/0112668 A1, (“Celano”), in view of Wasser et al., US 9,830,646 B1, (“Wasser”), in further view of Drakeley et al., US 2014/0279382 A1, (“Drakeley”).

Claim 4:
Celano and Wasser teach each and every element of claim 1 above.
Celano does not expressly teach, however, Drakeley teaches:
the suggested time duration is longer than the target time duration, in response to determining that the target credit score is unachievable in the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5:
Celano and Wasser teach each and every element of claim 1 above.
Celano does not expressly teach, however, Drakeley teaches:
a less desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the less desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration.  (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Celano and Wasser teach each and every element of claim 1 above.
Celano does not expressly teach, however, Drakely teaches:
a more desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the more desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration.  (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Celano and Wasser teach each and every element of claim 1 above.
Celano does not expressly teach, however, Drakeley teaches:
a different credit score than the target credit score is suggested in the planning statement, in response to determining that the different credit score, instead of the target credit score, is achievable in a time duration that is different than the target time duration, but more practically achievable for the entity considering the entity's specific financial circumstances.  (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Celano and Wasser teach each and every element of claim 1 above.
Celano does not expressly teach, however, Drakeley teaches:
the set of action items includes one or more suggestions about improving the entity's credit score based on an analysis of the entity's credit bureau data in conjunction with the target credit score and the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary
adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of
satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Drakeley teaches:
the suggested time duration is longer than the target time duration, in response to determining that the target credit score is unachievable in the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Celano and Wasser teach each and every element of claim 11 above.
Celano does not expressly teach, however, Drakeley teaches:
a less desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the less desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Drakeley teaches:
the suggested time duration is longer than the target time duration, in response to determining that the target credit score is unachievable in the target time duration.  (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Celano and Wasser teach each and every element of claim 16 above.
Celano does not expressly teach, however, Drakeley teaches:
a less desirable target credit score than the target credit score is suggested in the planning statement, in response to determining that the less desirable target credit score, instead of the target credit score, is achievable in approximately the target time duration. (See Drakeley, Par. 30 (The below Table 2 provides an example of proprietary adjustment rules, e.g., a mapping of adjustment conditions to be satisfied by particular types of adjustment information and amount by which a simulated credit score is adjusted ( e.g., increased and/or decreased), upon detection of satisfaction of the adjustment condition.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Celano and Wasser discussed above, a step for credit score improvement suggestions based on credit data analysis, as taught by Drakeley. Celano teaches systems and methods for generating an action plan to improve a consumer’s credit performance. Wasser teaches a  step to receive a target score and a target time duration for achieving the target credit score. It would have been obvious for Celano in his systems and methods of generating an action plan to improve a consumer’s credit performance to a step  to receive a target score and a target time duration for achieving the target credit score and improvement suggestions based on credit data analysis so as to maximize a consumer’s availability to credit at the best terms possible. Since the claimed invention is merely a combination of old elements, Celano’s systems and methods for generating an action plan to improve a consumer’s credit performance, Wasser’s step of receiving a target score and a target time duration for achieving the target credit score and Drakeley’s step for credit score improvement suggestions based on credit data analysis, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/9/2021